
	

114 HR 668 IH: Health and Human Services Hiree Clarification Act
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 668
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To make clear that an agency outside of the Department of Health and Human Services may not
			 designate, appoint, or employ special consultants, fellows, or other
			 employees under subsection (f) or (g) of section 207 of the Public Health
			 Service Act.
	
	
 1.Short titleThis Act may be cited as the Health and Human Services Hiree Clarification Act. 2.Employment of special consultants and fellows for the Public Health Service (a)In generalSection 207(f) of the Public Health Service Act (42 U.S.C. 209(f)) is amended by adding at the end the following: This subsection and subsection (g) do not authorize the designation, appointment, or employment of any special consultant, fellow, or other employee by an agency outside of the Department of Health and Human Services..
 (b)Technical correctionsSection 207(h) of the Public Health Service Act (42 U.S.C. 209(h)) is amended— (1)by striking subsection (f) and inserting subsection (g); and
 (2)by striking subsection (e) and inserting subsection (f). (c)ApplicabilityThe amendments made by this section apply with respect to special consultants, fellows, and other employees appointed on or after the date of the enactment of this Act.
			
